EXHIBIT 10(eee)

 

CHANGE IN CONTROL AGREEMENT

 

THIS AGREEMENT, dated July 22, 2004, between QUAKER CHEMICAL CORPORATION, a
Pennsylvania corporation (the “Company”), and Neal E. Murphy (the “Manager”),

 

W I T N E S S E T H  T H A T

 

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its shareholders that the Company and its
subsidiaries be able to attract, retain, and motivate highly qualified
management personnel and, in particular, that they be assured of continuity of
management in the event of any actual or threatened change in control of the
Company; and

 

WHEREAS, the Board of Directors of the Company believes that the execution by
the Company of change in control agreements with certain management personnel,
including the Manager, is an important factor in achieving this desired end;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual obligations and agreements
contained herein and intending to be legally bound hereby, the Manager and the
Company agree as follows:

 

1. Term of Agreement.

 

This Agreement shall become effective on July 22, 2004 (the “Effective Date”),
and shall continue in effect through December 31, 2006; provided, however, that
the term of this Agreement shall automatically be extended for one additional
year beyond December 31, 2006, and successive one year periods thereafter,
unless, not later than eighteen (18) months preceding the calendar year in which
the term would otherwise automatically extend, the Company shall have given
written notice to the Manager of intention not to extend this Agreement for an
additional year, in which event this Agreement shall continue in effect until
December 31 of the calendar year immediately preceding the calendar year in
which the term would have otherwise automatically extended. Notwithstanding any
such notice not to extend, if a Change in Control (as defined in Section 2)
occurs during the original or extended term of this Agreement, this Agreement
shall remain in effect after a Change in Control until all obligations of the
parties hereto under this Agreement shall have been satisfied.

 

2. Change in Control.

 

As used in this Agreement, a “Change in Control” of the Company shall be deemed
to have occurred if:

 

(a) Any person (a “Person”), as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
(i) the Company and/or its wholly owned subsidiaries; (ii) any ESOP or other
employee benefit plan of the



--------------------------------------------------------------------------------

Company and any trustee or other fiduciary in such capacity holding securities
under such plan; (iii) any corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company; or (iv) any other Person who, within the one
year prior to the event which would otherwise be a Change in Control, is an
executive officer of the Company or any group of Persons of which he voluntarily
is a part), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s then
outstanding securities or such lesser percentage of voting power, but not less
than 15%, as determined by the members of the Board of Directors of the Company
who are independent directors (as defined in the New York Stock Exchange, Inc.
Listed Company Manual); provided, however, that a Change in Control shall not be
deemed to have occurred under the provisions of this subsection (a) by reason of
the beneficial ownership of voting securities by members of the Benoliel family
(as defined below) unless and until the beneficial ownership of all members of
the Benoliel family (including any other individuals or entities who or which,
together with any member or members of the Benoliel family, are deemed under
Sections 13(d) or 14(d) of the Exchange Act to constitute a single Person)
exceeds 50% of the combined voting power of the Company’s then outstanding
securities;

 

(b) During any two-year period after the Effective Date, Directors of the
Company in office at the beginning of such period plus any new Director (other
than a Director designated by a Person who has entered into an agreement with
the Company to effect a transaction within the purview of subsections (a) or
(c)) whose election by the Board of Directors of the Company or whose nomination
for election by the Company’s shareholders was approved by a vote of at least
two-thirds of the Directors then still in office who either were Directors at
the beginning of the period or whose election or nomination for election was
previously so approved shall cease for any reason to constitute at least a
majority of the Board;

 

(c) The consummation of (i) any consolidation or merger of the Company in which
the Company is not the continuing or surviving corporation or pursuant to which
the Company’s voting common shares (the “Common Shares”) would be converted into
cash, securities, and/or other property, other than a merger of the Company in
which holders of Common Shares immediately prior to the merger have the same
proportionate ownership of voting shares of the surviving corporation
immediately after the merger as they had in the Common Shares immediately
before; or (ii) any sale, lease, exchange, or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets or
earning power of the Company; or

 

(d) The Company’s shareholders or the Company’s Board of Directors shall approve
the liquidation or dissolution of the Company.

 

As used in this Agreement, “members of the Benoliel family” shall mean Peter A.
Benoliel, his wife and children and their respective spouses and children, and
all trusts created by or for the benefit of any of them.

 

3. Entitlement to Change in Control Benefits; Certain Definitions.

 

The Manager shall be entitled to the benefits provided in this Agreement in the
event the Manager’s employment with the Company or its affiliates is terminated
under the circumstances

 

- 2 -



--------------------------------------------------------------------------------

described in (a) or (b) below (a “Covered Termination”), provided the Manager
executes and does not revoke a Release (as defined below).

 

(a) A Covered Termination shall have occurred within the meaning of this
subsection (a) in the event the Manager’s employment with the Company or its
affiliates is terminated within two (2) years following a Change in Control by:

 

  (i) The Company or its affiliates without Cause (as defined below); or

 

  (ii) Resignation of the Manager for Good Reason (as defined below).

 

(b) A Covered Termination shall have occurred within the meaning of this
subsection (b) in the event the Manager’s employment with the Company or its
affiliates is terminated by the Company or its affiliates without Cause within
six months prior to a Change in Control and the Manager reasonably demonstrates
after such Change in Control that such termination was at the request or
suggestion of any individual or entity who or which has taken steps reasonably
calculated to effect such Change in Control.

 

The Manager shall have no rights to any payments or benefits under this
Agreement in the event the Manager’s employment with the Company and its
affiliates is terminated (i) as a result of death or Disability (as defined
below), or (ii) by the Company or its affiliates for Cause. Except as provided
in subsection (b), in the event the Manager’s employment is terminated for any
reason prior to a Change in Control, the Manager shall have no rights to any
payments or benefits under this Agreement and, after any such termination, this
Agreement shall be of no further force or effect.

 

“Cause” shall mean (i) the Manager’s willful and material breach of the
employment agreement, if any, between the Manager and the Company (after having
received notice thereof and a reasonable opportunity to cure or correct), (ii)
dishonesty, fraud, willful malfeasance, gross negligence, or other gross
misconduct, in each case relating to the performance of the Manager’s employment
with the Company or its affiliates which is materially injurious to the Company,
or (iii) conviction of or plea of guilty to a felony, such Cause to be
determined, in each case, by a resolution approved by at least two-thirds of the
Directors of the Company after having afforded the Manager a reasonable
opportunity to appear before the Board of Directors of the Company and present
his position.

 

“Disability” shall mean: (i) a physical or mental disability which, at least
twenty-six (26) weeks after its commencement, is determined to be total and
permanent by a physician selected by the Company or its insurers and reasonably
acceptable to the Manager or the Manager’s legal representative, or (ii) if the
Company then has in effect a long-term disability plan covering employees
generally, including the Manager, the definition of covered total and permanent
“disability” set forth in such plan.

 

“Good Reason” shall mean any of the following actions without the Manager’s
consent, other than due to the Manager’s death or Disability: (i) any reduction
in the Manager’s base salary from that provided immediately before the Covered
Termination or, if higher, immediately before the Change in Control; (ii) any
reduction in the Manager’s bonus opportunity (including

 

- 3 -



--------------------------------------------------------------------------------

cash and noncash incentives) or increase in the goals or standards required to
accrue that opportunity, as compared to the opportunity and goals or standards
in effect immediately before the Change in Control; (iii) a material adverse
change in the nature or scope of the Manager’s authorities, powers, functions,
or duties from those in effect immediately before the Change in Control; (iv) a
reduction in the Manager’s benefits from those provided immediately before the
Change in Control, disregarding any reduction under a plan or program covering
employees generally that applies to all employees covered by the plan or
program; or (v) the Manager being required to accept a primary employment
location which is more than twenty-five (25) miles from the location at which he
primarily was employed during the ninety (90) day period prior to a Change in
Control.

 

“Release” shall mean a release (in a form satisfactory to the Company) of any
and all claims against the Company and all related parties with respect to all
matters arising out of the Manager’s employment by the Company and its
affiliates, or the termination thereof (other than claims for any entitlements
under the terms of this Agreement or under any plans or programs of the Company
under which the Manager has accrued a benefit). Notwithstanding any provision of
this Agreement to the contrary, the Manager shall not be entitled to any
payments or benefits under this Agreement unless the Manager executes and does
not revoke a Release.

 

4. Severance Allowance.

 

(a) Amount of Severance Allowance. In the event of a Covered Termination, except
as provided in Section 7, the Company shall pay or cause to be paid to the
Manager in cash a severance allowance (the “Severance Allowance”) equal to 1.5
times the sum of the amounts determined in accordance with the following
paragraphs (i) and (ii):

 

  (i) An amount equivalent to the highest annualized base salary which the
Manager was entitled to receive from the Company and its subsidiaries at any
time during his employment prior to the Covered Termination; and

 

  (ii) An amount equal to the average of the aggregate annual amounts paid to
the Manager under all applicable annual incentive compensation plans maintained
by the Company and its affiliates (other than compensation relating to
relocation expense; the grant, exercise, or settlement of stock options or
performance incentive units or the sale or other disposition of shares received
upon exercise or settlement of such options) during the three (3) calendar years
prior to the year such Covered Termination occurs or, if higher, prior to the
year such Change in Control occurs (provided, however, that (x) in determining
the average amount paid under the annual incentive plan during such period there
shall be excluded any year in which no amounts were paid to the Manager under
that plan; and (y) there shall be excluded from such calculation any amounts
paid to the Manager under any such incentive compensation plan as a result of
the acceleration of such payments under such plan due to termination of the
plan, a Change in Control, or a similar occurrence).

 

- 4 -



--------------------------------------------------------------------------------

In no event shall any retention bonus or change in control or success fee be
taken into account when determining the amount of the Severance Allowance
hereunder.

 

(b) Payment of Severance Allowance. The Severance Allowance shall be paid to the
Manager (i) in a lump sum within sixty (60) days after the date of any
termination of the Manager covered by Section 3(a), or (ii) in the case of a
termination described in Section 3(b), in a lump sum within sixty (60) days
after the date of the Change in Control giving rise to such Covered Termination.

 

5. Outplacement and Welfare Benefits.

 

(a) Outplacement. Subject to Section 7, for a period of one year following a
Covered Termination of the Manager (or the Change in Control resulting in a
Covered Termination, if later), the Company shall make or cause to be made
available to the Manager, at its expense, outplacement counseling and other
outplacement services comparable to those available for the Company’s senior
managers prior to the Change in Control.

 

(b) Welfare Benefits. Subject to Section 7, for a period of 18 months following
a Covered Termination of the Manager (or the Change in Control resulting in a
Covered Termination, if later), the Manager and the Manager’s dependents shall
be entitled to participate in the Company’s life, medical, and dental insurance
plans at the Company’s expense, in accordance with the terms of such plans at
the time of such Covered Termination as if the Manager were still employed by
the Company or its affiliates under this Agreement. If, however, life, medical,
or dental insurance benefits are not paid or provided under any such plan to the
Manager or his dependents because the Manager is no longer an employee of the
Company or its subsidiaries, the Company itself shall, to the extent necessary,
pay or otherwise provide for such benefits to the Manager and his dependents.

 

6. Acceleration of Transition Payments.

 

In the event of a Covered Termination of the Manager (or the Change in Control
resulting in a Covered Termination, if later), Manager shall be entitled to
receive within thirty (30) days after the date of termination of the Manager or
Change of Control, as applicable, in a lump sum (subject to withholding),
amounts still owed as transition payments per the terms of Manager offer letter
dated May 28, 2004.

 

7. Effect of Other Employment.

 

In the event the Manager becomes employed (as defined below) during the period
with respect to which benefits are continuing pursuant to Section 5: (a) the
Manager shall notify the Company not later than the day such employment
commences; and (b) the benefits provided for in Section 5 shall terminate as of
the date of such employment. For the purposes of this Section 7, the Manager
shall be deemed to have become “employed” by another entity or person only if
the Manager becomes essentially a full-time employee of a person or an entity
(not more than 30% of which is owned by the Manager and/or members of his
family); and the Manager’s “family” shall mean his parents, his siblings and
their spouses, his children and their spouses, and the Manager’s spouse and her
parents and siblings. Nothing herein shall relieve the Company of its
obligations for compensation or benefits accrued up to the time of termination
provided for herein.

 

- 5 -



--------------------------------------------------------------------------------

8. Other Payments and Benefits.

 

Within (30) business days after the Covered Termination (or the Change in
Control resulting in a Covered Termination, if later), the Company shall pay or
cause to be paid to the Manager the aggregate of: (a) the Manager’s earned but
unpaid base salary through the Covered Termination at the rate in effect on the
date of the Covered Termination, or if higher, at the rate in effect at any time
during the 90-day period preceding the Change in Control; (b) any unpaid bonus
or annual incentive payable to the Manager in respect of the calendar year
ending prior to the Covered Termination; (c) the pro rata portion of any and all
unpaid bonuses and annual incentive awards for the calendar year in which the
Covered Termination occurs, said pro rata portion to be calculated on the
fractional portion (the numerator of said fraction being the number of days
between January 1 and the date of the Covered Termination, and the denominator
of which is 365) of the target bonuses or annual incentive awards for such
calendar year; and (d) the pro rata portion of any and all awards under the
Company’s long term incentive plan for the performance period(s) in which the
Covered Termination occurs, said pro rata portion to be calculated on the
fractional portion (the numerator of said fraction being the number of days
between the first day of the applicable performance period and the date of the
Covered Termination, and the denominator of which is the total number of days in
the applicable performance period) of the amount of the award which would have
been payable had (i) the Covered Termination not occurred, and (ii) the target
level of performance been achieved for the applicable performance period. The
Manager shall be entitled to receive any other payments or benefits that the
Manager is entitled to pursuant to the express terms of any compensation or
benefit plan or arrangement of the Company or any of its affiliates; provided
that the Severance Allowance (x) shall be in lieu of any severance payments to
which the Manager might otherwise be entitled under the terms of any severance
pay plan, policy, or arrangement maintained by the Company or the employment
agreement, if any, between the Manager and the Company, and (y) shall be
credited against any severance payments to which the Manager may be entitled by
statute.

 

9. Death After Covered Termination.

 

In the event the Manager dies after a Covered Termination occurs, (a) any
payments due to the Manager under Section 4 and the first sentence of Section 8
and not paid prior to the Manager’s death shall be made to the person or persons
who may be designated by the Manager in writing or, in the event he fails to so
designate, to the Manager’s personal representatives, and (b) the Manager’s
dependents shall be eligible for the welfare benefits described in Section 5(b).

 

10. Confidentiality and Noncompetition.

 

(a) Confidential Information. The Manager acknowledges that information
concerning the method and conduct of the Company’s (and any affiliate’s)
business, including, without limitation, strategic and marketing plans, budgets,
corporate practices and procedures, financial statements, customer and supplier
information, formulae, formulation information, application technology,
manufacturing information, and laboratory test methods and all of the Company’s
(and any affiliate’s) manuals, documents, notes, letters, records, and computer

 

- 6 -



--------------------------------------------------------------------------------

programs (“Proprietary Business Information”), are the sole and exclusive
property of the Company (and/or the Company’s affiliates, as the case may be)
and are likely to constitute, contain or reveal trade secrets (“Trade Secrets”)
of the Company (and/or the Company’s affiliate’s, as the case may be). The term
“Trade Secrets” as used herein does not include Proprietary Business Information
that is known or becomes known to the public through no act or failure to act on
the part of the Manager, or which can be clearly shown by written records to
have been known by the Manager prior to the commencement of his employment with
the Company.

 

  (i) The Manager agrees that at no time during or following his employment with
the Company will he use, divulge, or pass on, directly or through any other
individual or entity, any Trade Secrets.

 

  (ii) Upon termination of the Manager’s employment with the Company regardless
of the reason for the termination of the Manager’s employment hereunder, or at
any other time upon the Company’s request, the Manager agrees to forthwith
surrender to the Company any and all materials in his possession or control
which constitute or contain any Proprietary Business Information.

 

(b) Noncompetition. The Manager agrees that during his employment and for a
period of one (1) year thereafter, regardless of the reason for the termination
of the Manager’s employment, he will not:

 

  (i) directly or indirectly, together or separately or with any third party,
whether as an individual proprietor, partner, stockholder, officer, director,
joint venturer, investor, or in any other capacity whatsoever actively engage in
business or assist anyone or any firm in business as a manufacturer, seller, or
distributor of specialty chemical products or chemical management services which
are the same, like, similar to, or which compete with the products and services
offered by the Company (or any of its affiliates);

 

  (ii) recruit or solicit any employee of the Company (or any of its affiliates)
or otherwise induce such employee to leave the employ of the Company (or any of
its affiliates) or to become an employee or otherwise be associated with his or
any firm, corporation, business or other entity with which he is or may become
associated; or

 

  (iii) solicit, directly or indirectly, for himself or as agent or employee of
any person, partnership, corporation, or other entity (other than for the
Company), any then or former customer, supplier, or client of the Company with
the intent of actively engaging in business which would cause competitive harm
to the Company (or any of its affiliates).

 

- 7 -



--------------------------------------------------------------------------------

(c) Severability. The Manager acknowledges and agrees that all of the foregoing
restrictions are reasonable as to the period of time and scope. However, if any
paragraph, sentence, clause, or other provision is held invalid or unenforceable
by a court of competent and relevant jurisdiction, such provision shall be
deemed to be modified in a manner consistent with the intent of such original
provision so as to make it valid and enforceable, and this Agreement and the
application of such provision to persons and circumstances other than those with
respect to which it would be invalid or unenforceable shall not be affected
thereby.

 

(d) Remedies. The Manager agrees and recognizes that in the event of a breach or
threatened breach of the provisions of the restrictive covenants contained in
this Section 10, the Company may suffer irreparable harm, and monetary damages
may not be an adequate remedy. Therefore, if any breach occurs or is threatened,
the Company shall be entitled to seek equitable remedies, including injunctive
relief in any court of applicable jurisdiction notwithstanding the provisions of
Section 12. In the event of any breach of the restrictive covenant contained in
this Section 10, the term of the restrictive covenant specified herein shall be
extended by a period of time equal to that period beginning on the date such
violation commenced and ending when the activities constituting such violation
cease. Furthermore, if a court or arbitration panel determines that the Manager
has breached any of the provisions of this Section 10, the Company’s obligations
to pay amounts and continue the benefits under this Agreement to the Manager
(and his dependents) shall immediately terminate.

 

11. Set-Off Mitigation.

 

Except as provided in Section 7, the Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim, right, or action which the Company may have against the
Manager or others. In no event shall the Manager be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Manager under any of the provisions of this Agreement.

 

12. Arbitration: Costs and Expenses of Enforcement.

 

(a) Arbitration. Except as otherwise provided in Sections 10(d) and 13, any
controversy or claim arising out of or relating to this Agreement or the breach
thereof which cannot promptly be resolved by the parties shall be promptly
submitted to and settled exclusively by arbitration in the City of Philadelphia,
Pennsylvania, in accordance with the laws of the Commonwealth of Pennsylvania by
three arbitrators, one of whom shall be appointed by the Company, one by the
Manager, and the third of whom shall be appointed by the first two arbitrators.
The arbitration shall be conducted in accordance with the rules of the American
Arbitration Association, except with respect to the selection of arbitrators
which shall be as provided in this Section 12. Judgment upon the award rendered
by the arbitrators may be entered in any court having jurisdiction thereof.

 

(b) Costs and Expenses. In the event that it shall be necessary or desirable for
the Manager to retain legal counsel and/or incur other costs and expenses in
connection with the enforcement of any and all of his rights under this
Agreement, the Company shall pay (or the Manager shall be entitled to recover
from the Company, as the case may be) his reasonable attorneys’ fees and costs
and expenses in connection with the enforcement of his said rights (including
those incurred in or related to any arbitration proceedings provided for in
subsection (a) and the enforcement of any arbitration award in court),
regardless of the final outcome.

 

- 8 -



--------------------------------------------------------------------------------

13. Limitation on Payment Obligation.

 

(a) For purposes of this Section 13, all terms capitalized but not otherwise
defined herein shall have the meanings as set forth in Section 280G of the
Internal Revenue Code of 1986, as amended, together with any applicable
regulations thereunder (the “Code”). In addition:

 

  (i) the term “Parachute Payment” shall mean a payment described in Section
280G(b)(2)(A) or Section 280G(b)(2)(B) (including, but not limited to, any stock
option rights, stock grants, and other cash and noncash compensation amounts
that are treated as payments under either such section) and not excluded under
Section 280G(b)(4)(A) or Section 280G(b)(6) of the Code;

 

  (ii) the term “Reasonable Compensation” shall mean reasonable compensation for
prior personal services as defined in Section 280G(b)(4)(B) of the Code and
subject to the requirement that any such reasonable compensation must be
established by clear and convincing evidence; and

 

  (iii) the portion of the “Base Amount” and the amount of “Reasonable
Compensation” allocable to any “Parachute Payment” shall be determined in
accordance with Section 280G(b)(3) and (4) of the Code.

 

(b) Notwithstanding any other provision of this Agreement, each Parachute
Payment to be made to or for the benefit of the Manager, whether pursuant to
this Agreement or otherwise, with respect to a Change in Control shall be
reduced if and to the extent necessary so that the aggregate Present Value of
all such Parachute Payments shall be at least one dollar ($1.00) less than the
greater of (i) three times the Manager’s Base Amount and (ii) the aggregate
Reasonable Compensation allocable to such Parachute Payments. Unless otherwise
agreed by the Manager and the Company, any reduction in Parachute Payments
caused by reason of this subsection (b) shall be made proportionately with
respect to each such Parachute Payment.

 

This subsection (b) shall be interpreted and applied to limit the amounts
otherwise payable to the Manager under this Agreement or otherwise only to the
extent required to avoid any material risk of the imposition of excise taxes on
the Manager under Section 4999 of the Code or the disallowance of a deduction to
the Company under Section 280G(a) of the Code. In the making of any such
interpretation and application, the Manager shall be presumed to be a
disqualified individual for purposes of applying the limitations set forth in
this subsection (b) without regard to whether or not the Manager meets the
definition of disqualified individual set forth in Section 280G(c) of the Code.
In the event that the Manager and the Company are unable to agree as to the
application of this subsection (b), the Company’s independent auditors shall
select independent tax counsel to determine the amount of such limits. Such
selection of tax counsel shall be subject to the Manager’s consent, provided
that the Manager shall not unreasonably withhold his consent. The determination
of such tax counsel under this Section 12 shall be final and binding upon the
Manager and the Company.

 

- 9 -



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of this Agreement, no payment shall be
made hereunder to or for the benefit of the Manager if and to the extent that
such payments are determined to be illegal.

 

14. Notices.

 

Any notices, requests, demands, and other communications provided for by this
Agreement shall be sufficient if in writing, and if hand delivered or if sent by
registered or certified mail, if to the Manager, at the last address he had
filed in writing with the Company or if to the Company, at its principal
executive offices. Notices, requests, etc. shall be effective when actually
received by the addressee or at such address.

 

15. Withholding.

 

Notwithstanding any provision of this Agreement to the contrary, the Company
may, to the extent required by law, withhold applicable Federal, state and local
income and other taxes from any payments due to the Manager hereunder.

 

16. Assignment and Benefit.

 

(a) This Agreement is personal to the Manager and shall not be assignable by the
Manager, by operation of law, or otherwise without the prior written consent of
the Company otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Manager’s
heirs and legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns, including, without limitation, any subsidiary of
the Company to which the Company may assign any of its rights hereunder;
provided, however, that no assignment of this Agreement by the Company, by
operation of law, or otherwise shall relieve it of its obligations hereunder
except an assignment of this Agreement to, and its assumption by, a successor
pursuant to subsection (c).

 

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation operation of law, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place, but, irrespective of any such assignment or assumption, this
Agreement shall inure to the benefit of and be binding upon such a successor. As
used in this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid.

 

17. Governing Law.

 

The provisions of this Agreement shall be construed in accordance with the laws
of the Commonwealth of Pennsylvania without reference to principles of conflicts
of laws.

 

- 10 -



--------------------------------------------------------------------------------

18. Entire Agreement.

 

This Agreement represents the entire agreement and understanding of the parties
with respect to the subject matter hereof, and it may not be altered or amended
except by an agreement in writing executed by the Company and the Manager.

 

19. No Waiver.

 

The failure to insist upon strict compliance with any provision of this
Agreement by any party shall not be deemed to be a waiver of any future
noncompliance with such provision or of noncompliance with any other provision.

 

20. Severability.

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and effect.

 

21. Indemnification.

 

The Company shall defend and hold the Manager harmless to the fullest extent
permitted by applicable law in connection with any claim, action, suit,
investigation or proceeding arising out of or relating to performance by the
Manager of services for, or action of the Manager as a director, officer or
employee of the Company or any parent, subsidiary or affiliate of the Company,
or of any other person or enterprise at the Company’s request. Expenses incurred
by the Manager in defending a claim, action, suit or investigation or criminal
proceeding shall be paid by the Company in advance of the final disposition
thereof upon the receipt by the Company of an undertaking by or on behalf of the
Manager to repay said amount unless it shall ultimately be determined that the
Manager is entitled to be indemnified hereunder; provided, however, that this
shall not apply to a nonderivative action commenced by the Company against the
Manager.

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Manager has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed in its name and on its behalf and attested by its Secretary or
Assistant Secretary, all as of the day and year first above written.

 

MANAGER

            /s/ Neal E. Murphy

--------------------------------------------------------------------------------

Neal E. Murphy

QUAKER CHEMICAL CORPORATION

By:

 

/s/ Ronald J. Naples

--------------------------------------------------------------------------------

   

Ronald J. Naples

Title:

 

Chairman & Chief Executive Officer

ATTEST:

            /s/ D. Jeffry Benoliel

--------------------------------------------------------------------------------

D. Jeffry Benoliel

 

- 12 -